PER CURIAM.
We affirm the final summary judgment of foreclosure, see David v. Sun Federal Savings & Loan Association, 461 So.2d 93 (Fla.1984), but vacate the foreclosure sale of the property. Once a timely motion for rehearing is made, the operation of the judgment is suspended until the motion is disposed of. United American Ins. Co. v. Oak, 123 Fla. 159, 170, 166 So. 547, 551 (1936); see Dade County v. Snyder, 134 Fla. 756, 184 So. 489 (1938); Pruitt v. Brock, 437 So.2d 768, 772 (Fla. 1st DCA 1983). Appellants timely moved for a rehearing; therefore, the sale of the property should not have been carried out until the motion had been acted upon.
Affirmed in part, vacated in part, and remanded for further proceedings.